Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karakawa; Takayuki et al. (US 20140227458 A1) as demonstrated by and, in view of, Ohmi; Tadahiro et al. (US 7115184 B2). Karakawa teaches deposition equipment (Figure 1) comprising: a reaction chamber (12; Figure 1) including an upper plate (34; Figure 1-Applicant’s 120) and a container body (12; Figure 1), the upper plate (34; Figure 1-Applicant’s 120) including a gas supplier (12b; Figure 1; [0043]) for injecting a processing gas; a wafer holder (14; Figure 1) including an upper surface on which a wafer is loaded, in the reaction chamber (12; Figure 1), with the upper surface of the wafer holder (14; Figure 1) facing the upper plate (34; Figure 1-Applicant’s 120); and a processing gas shielding section (44; Figure 1; Applicant’s 300) which prevents the processing gas from being adsorbed to the upper surface of the wafer holder (14; Figure 1) and is disposed between the upper plate (34; Figure 1-Applicant’s 120) and the wafer holder (14; Figure 1) in a state in which the wafer is removed from the wafer holder (14; Figure 1), wherein the processing gas shielding section (44; Figure 1; Applicant’s 300) includes a gas nozzle (44a; Figure 1-Applicant’s 310; Figure 5C) which jets a purging gas (54; Figure 1; [0045]) with no processing gas (52; Figure 1; [0045]) onto the upper surface of the wafer holder (14; Figure 1), and a portion of the gas nozzle (44a; Figure 1-Applicant’s 310; Figure 5C) for injecting the purging gas is with no processing gas” are intended use claim requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Karakawa further teaches The deposition equipment (Figure 1) of claim 17, wherein the processing gas shielding section (44; Figure 1; Applicant’s 300) includes a shutter (44; Figure 1; Applicant’s Applicant’s 310) disposed between the gas supplier (12b; Figure 1; [0043]) and the wafer holder (14; Figure 1), and the gas nozzle (44a; Figure 1-Applicant’s 310; Figure 5C) is connected to the shutter (Applicant’s 310) – claim 18
Karakawa does not teach Karakawa’s holder (14; Figure 1) is a chuck, as claimed by claims 17 and 18.
Ohmi demonstrates that Karakawa’s gas nozzle (44a; Figure 1-Applicant’s 310; Figure 5C) is accepted by the art as being as such according to Ohmi’s own gas nozzles (14a; Figure 3A; column 6; line 60). Ohmi further teaches a chuck (13; Figure 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Karakawa to replace Karakawa’s holder (14; Figure 1) with chucking means as taught by Ohmi.
Motivation for Karakawa to replace Karakawa’s holder (14; Figure 1) with chucking means as taught by Ohmi is for securing the processed wafer.
Allowable Subject Matter
Claims 1-7 are allowable. Claims 4 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on September 21, 2020, is hereby withdrawn and claims 4 and 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s closest cited prior art is to Karakawa; Takayuki et al. (US 20140227458 A1). Karakawa teaches an equivalent upper plate (34; Figure 1; Applicant’s 120) noting that Karakawa permits, in the alternative, Karakawa’s gas supply hole (12b) to be plumbed therethrough ([0043]; not shown). Karakawa further teaches an actuating shielding section/shutter (44; Figure 1-Applicant’s 300/310). However, Karakawa’s actuating shielding section/shutter (44; Figure 1-Applicant’s 300/310) is not disclosed as having the claimed “regions” for gas discharge and for blocking gas discharge. 
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
Applicant states:
“
As disclosed in paragraph [0044] of Karakawa above, the head unit of Karakawa is a process unit which provides a process gas (atomic layer deposition raw material gas) onto the substate W. This is in contradiction to the teaching of claim 17, which describes that the gas nozzle jets a purging gas with no processing gas onto the upper surface of the wafer chuck, in a state in which the wafer is removed from the wafer chuck. Thus, Karakawa fails to disclose the limitation recited in claim 17 "the upper plate including a gas supplier for injecting a processing gas" and "a processing gas shielding section which prevents the processing gas from being adsorbed to the upper surface of the wafer chuck and is disposed between the upper plate and the wafer chuck in a state in which the wafer is removed from the wafer chuck, wherein the processing gas shielding section includes a gas nozzle which jets a purging gas with no processing gas onto the upper surface of the wafer chuck".
“
In response, and as noted by the Examiner above, the argued claim feature is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art 
Additionally, as noted above, it is noted that Karakawa is capable of the intended use. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Applicant states:
“
The Examiner also stated "Ohmi demonstrates that Karakawa's gas nozzle (44a; Figure 1-Applicant's 310; Figure 5C) is accepted by the art as being as such according to Ohmi's own gas nozzles (14a; Figure 3A; column 6; line 60). Ohmi further teaches a chuck (13; Figure 3A)." Applicants note that the shower plate 14 of Ohmi including the aperture 14A (asserted gas nozzle) cannot function as a process gas shielding section because the process gas supply mechanism 31 which has gas passages 31A for the process gas is located between the shower plate 14 and the substrate 12 as described at column 8 lines 39-49 of Ohmi, which (emphasis added) is recited below:
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272, - 1442. The examiner can normally be reached on a Monday through Thursday schedule fro, m 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.